Title: Thomas Jefferson to Albert & John W. Picket, 10 April 1818
From: Jefferson, Thomas
To: Picket, Albert & John W. (New York firm)


                    
                        Messrs A. & J. W. Picket.
                        Monticello 
				  Apr. 10. 18.
                    
                    Your favor of Mar. 29. is recieved with the  first numbers of the Academician. at an earlier period of life I befriended with zeal all new publications which promised utility, as yours does. but age now admonishes me to wind up old concerns and to embark in no new ones. scarcely a week passes without recieving some new proposition for a new publication. but the desire of rest & tranquility is irresistable at my time of life and must excuse my declining the subscription for your publication, as I do as to all others. I tender my best wishes for it’s success with the assurance to yourselves of my great respect.
                    
                        Th: Jefferson
                    
                